Citation Nr: 0408723	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse, and mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from June 1977 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2001.  A hearing was held before the undersigned 
Acting Veterans Law Judge at the Montgomery, Alabama, RO in 
September 2003.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure during service.  

The only service medical record available in this case is the 
entrance examination.  The RO has unsuccessfully attempted to 
obtain service medical records on three separate occasions; 
on the third occasion, the National Personnel Records Center 
(NPRC) responded, in January 2003, that a "last ditch" 
effort had failed to disclose any service medical records.  
Where a veteran's service medical records are unavailable, 
the Board has a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet.App. 542 
(1992).  

At the September 2003 hearing, the veteran and his wife 
testified that from after his discharge from service, he 
received medical treatment from military facilities as a 
dependent of his wife, although he did not recall having 
treatment for hearing loss.  He testified that he had been 
treated for hearing loss after service by a Dr. "Cooks" 
approximately six years earlier.  In addition, his wife 
recalled that he had most likely been referred to Dr. Cooks 
by their family doctor, Dr. Mathis.  Records of the veteran's 
treatment by these two doctors should be obtained, if 
available.  

In addition, the veteran testified that he had been evaluated 
for hearing loss at the Tuskegee VA medical center (VAMC) and 
the Birmingham VAMC.  VA medical records dated from May 1999 
to June 2000, from the Montgomery and Birmingham VAMCs, 
indicate that audiology tests were conducted during this 
time, including at the Tuskegee VAMC, but none of the actual 
test reports are of record.  In addition, the most recent 
record, in June 2000, indicated that the veteran was to be 
given another test in a year.  In view of these factors, 
additional VA treatment records should be obtained.  

On a private ENT examination in February 1999, the veteran 
reported a history of loud noise exposure at times.  The 
examination resulted in an impression of sensorineural 
hearing loss related to presbycusis and "probably loud noise 
exposure in the past."  In his initial claim for service 
connection filed in July 2000, the veteran reported noise 
exposure from flight lines and machinery during service, as 
well as post-service noise exposure from working around 
flight lines.  A VA examination, conducted in January 2001, 
likewise contained a history of noise exposure both during 
and after service.  However, the examination report did not 
contain an opinion as to the etiology of the veteran's 
hearing loss.  In view of the history of noise exposure 
during and after service, and the February 1999 evaluation 
indicating that his hearing loss was likely due, at least in 
part, to noise exposure, the veteran should be afforded an 
examination to determine whether in-service noise exposure 
caused or aggravated tinnitus or hearing loss.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).

Finally, the veteran has not been provided a letter which 
informs him of the relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), and notifies him of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Subsequent to the September 2003 hearing, the veteran has 
submitted several lay statements in support of his claim.  He 
did not waive initial RO consideration of this new evidence.  

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO should obtain any records of 
the veteran's treatment in military 
facilities as a civilian dependent of his 
wife from 1984 to 1988.  The requests for 
such records should be fully documented 
for the claims file.  If there are no such 
records, this should be fully documented 
as well.

2.  The RO should obtain all outstanding 
treatment records from the Montgomery, 
Birmingham, and Tuskegee VAMCs, in 
particular, reports of all audiology tests 
and other hearing evaluations, including, 
but not limited to, those conducted in May 
or June 1999, May and/or June 2000, and in 
or about June 2001.  

3.  After securing the necessary releases 
and addresses, the RO should obtain all 
medical records from Drs. Cooks and 
Mathis, identified at the September 2003 
hearing, relating to complaints or 
treatment of hearing loss and/or tinnitus.  
Any records obtained should be associated 
with the claims folder.

4.  After the above action is 
accomplished, the veteran should undergo 
VA audiology and ENT examinations to 
determine the etiology of any current 
hearing loss and/or tinnitus.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide an opinion as to whether 
all or a separately identifiable part of 
the veteran's current hearing loss or 
tinnitus is due to claimed in-service 
noise exposure.  If such a medical opinion 
cannot be reasonably formed without resort 
to speculation, this should be so stated.

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by the VCAA, the RO should review 
the claims for service connection for 
bilateral hearing loss and tinnitus, to 
include specific consideration of the 
supporting lay statements submitted by the 
veteran in October 2003.  If the claims 
are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Continued on next page


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


